OFFICE     OF THE A-ITORNEY   GENERAL    OF TEXAS




           mur                                     ti oux htorpr*%a-
tion or th4 r0rt1                                  1 Tax lmf (3scbton
13, istio1e 9048                                   tuta*))unbr
e4rtdn rmw                                   1, for aonvaol6aoe en8
                                              oonnecbion   with   the
                                           on gelmtall~ i8 esthor
                                          oL8rod aLl8us68 in 60nnaa-
                                          rehiolee, tioti only to
                                          of fhi8 state,   but 8160
                                                   the 64mwtbetl
                                                  . Rive ol maah
                                  . and fn    oonneation with     oaah


                                   ba authorlmd to Irma
     warraata in                   nael 3x aefubl olabf4
     tilid ior P                     motor furl usad rar
     oper*tlng a ty or the ~it.0 rerwred to la the tin
     itas   abom ’ (Artfol* Toa, Section Mu)”
            3eatLon W, I\rOlole 7068, Vertwnta uuiotatml Qlvll
Statutes, inoluder wrlthln it8 alght mbreotlona ,611 aC th6
t&l-s5 a%¶ ~roYln~On8 regulating the x8urklng
                                            anb tilWWa@ Of
refund alrimr by the State for taxan oolleatbd 5ri tb aah Oi
sotor ru0i wlthio the stat4 for ufm under osrtafn eopditlona
820.
821
822
823
824
825
826
              ~QAVtW4ly,   it 18 8Ur QpintOa t&t tha tUI B?l
~motor tuel wad Sor the urpowr und under tbe ooaditZon4
 r&tad la aubllvl~i8n (bP of y8ur lift% quurtlon, wul.4 nob
 be ruhfsot 80 refud boammo the aaotor vehiaio UM~ here
 1s *operated or lntamtsrl to 50 opuuted  lea whole or in part
upon tbr   B1&wayo,      roads      rr4    rtrttots      of   this :%ato.*
~cbhoiid   u-a    ik   OOmif0tf0~     ah         rambg        op4mhw3,       w   40
not t&k     it   i&r    *traotor     w4& for atgicultun~               pawpo448,m
wlthla the amtorylatior of the nfund grovlafona,becaom
it   1s OOn8tl'U4t.& and 864i@I@3 ior tSUWJVOFti~          PrOPB'tY
t@on w&l along tbe hk$iwayr 4f tha State, and nlaht be 44
a+lVentrnt&f       tlS%d b7 ~OtitSMtOS8 OS OtttoP ;arSollS   tPUlI8-
pmtlnG       piOg4l?t7 by tPt@l.llP,a0 br fUEi@l(l.   It i8 Wt th0
6h6a Of ;41r66n6 u8hQ3 such tructor nkioh 1s dbt4tinatlm
4r lta ln41u4lon la the ratis prsrrlslonr          or thr law,' but
ratkar th4 ~68 to rdrlak roah traotor i6 put*
                Xlth crieren&  to the two OutstaAaing o;rlnloa4
of this DeprrtmeQt    adwrteab tD ln your lofter, tk4 firat
undu date 0r Iby 7, 19W, 4aiI tb8 oihar of 4ata June T,.
lQS3, both   dLreOt%d t6 pu, rc)
glwn,  94~8~~4~04~to     erurul*